DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0122927 to Sekino in view of US Patent Application Publication No. 2021/0384109 to Tanimoto et al. (hereinafter “Tanimoto”).
Regarding claim 1, Sekino illustrates in at least figures 1-5 with the related text:
A semiconductor device, comprising: 
a substrate 30 including 
an insulating plate 31, and 
a conductive plate 32 formed on a front surface of the insulating plate; 
a semiconductor chip 10a formed on a front surface of the conductive plate; 
a contact part 40a arranged on the conductive plate with a bonding member 50a therebetween; 
an external connection terminal 80a including a rod-shaped body portion (FIG. 2), the body portion having a lower end portion 81a thereof fitted into the contact part; and 
a lid plate 70 having a front surface and a back surface, the back surface facing the substrate, the lid plate having an insertion hole 71a that pierces the lid plate, forming an entrance and an exit respectively on the back and front surfaces of the lid plate, the body portion of the external connection terminal being inserted in the insertion hole.
Sekino does not specifically show the semiconductor device has a first configuration and a second configuration, the first configuration being that the body portion has a guide portion fixed to a portion of a side of the body portion, the portion of the body portion being housed in the insertion hole, the second configuration being that the insertion hole has an inclined inner wall, the guide portion and the inclined inner wall having an inclined surface inclining towards a center of the external connection terminal with respect to a direction from the entrance to the exit, and the inclined surface of the inner wall is above, with respect to an up-down direction that is a direction from the front surface to the back surface of the lid plate, the inclined surface of the guide portion of the external connection terminal inserted fully therein. 
Tanimoto discloses in figures 11 through 15 (see below) the semiconductor device has a first configuration and a second configuration, the first configuration being that the body portion 60 has a guide portion 70 fixed to a portion of a side of the body portion, the portion of the body portion being housed in the insertion hole 94, 95 (FIG. 14), the second configuration being that the insertion hole has an inclined inner wall 95, the guide portion and the inclined inner wall having an inclined surface inclining towards a center of the external connection terminal with respect to a direction from the entrance to the exit, and the inclined surface of the inner wall is above, with respect to an up-down direction that is a direction from the front surface to the back surface of the lid plate, the inclined surface of the guide portion of the external connection terminal inserted fully therein.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Sekino to a first configuration and a second configuration.  The rationale for doing this is the  use of known technique to improve similar devices (method or product) in the same way.

    PNG
    media_image1.png
    581
    748
    media_image1.png
    Greyscale

Regarding claims 3 and 16, the limitation “the guide portion includes a plurality of wedge- shaped portions, each with the inclined surface” is a mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VI. B.
Regarding claim 6, Tanimoto illustrates in figures 11 through 15 the inclined surface of the inner wall 95 (FIG. 14) is put upon the inclined surface of the guide portion 70 of the external connection terminal 60.

Regarding claim 8, Sekino illustrates in figures 1-5:
A semiconductor device manufacturing method of manufacturing a semiconductor device, comprising:
preparing 
a substrate 30 including an insulating plate 31 and a conductive plate 32 formed on a front surface of the insulating plate, 
an external connection terminal 80a including a rod-shaped body portion (see FIG. 2), and 
a lid plate 70 having a front surface and a back surface, the lid plate having an insertion hole 71a piercing therethrough to form an entrance and an exit respectively on the back and front surfaces of the lid plate;
bonding a semiconductor chip 10a to the conductive plate and bonding a contact part 40a to the conductive plate with a bonding member 50a therebetween, over a principal plane of the substrate;
fitting a lower end portion 81a of the body portion of the external connection terminal into the contact part; and
fixing the lid plate 70 by opposing the back surface of the lid plate to the principal plane of the substrate and inserting the body portion of the external connection terminal 80a into the insertion hole from the entrance to the exit.
See claim 1 for: the semiconductor device has a first configuration and a second configuration, the first configuration being that the body portion has a guide portion fixed to a portion of a side of the body portion, the portion of the body portion being housed in the insertion hole, the second configuration being that the insertion hole has an inclined inner wall, the guide portion and the inclined inner wall having an inclined surface inclining towards a center of the external connection terminal with respect to a direction from the entrance to the exit, and after the step of inserting the body portion of the external connection terminal into the insertion hole from the entrance to the exit, the inclined surface of the inner wall is above, with respect to an up-down direction that is a direction from the front surface to the back surface of the lid plate, the inclined surface of the guide portion of the external connection terminal inserted fully therein. 
Regarding claim 9, Tanimoto illustrates in figures 11 to 15 the fixing of the lid plate (101B FIG. 11-12, 92 FIG. 13-15), the external connection terminal 60 is guided from the entrance to the exit along the inclined surface, to be thereby inserted into the insertion hole.
Regarding claim 10, Tanimoto illustrates in figures 11 to 15 in the fixing of the lid plate 92, 101B, the lid plate is fixed by putting the inclined surface of the inner wall upon the inclined surface of the guide portion 70 of the external connection terminal, and pressing the lid plate against the substrate 91.
Regarding claims 11 and 13, Tanimoto illustrates in figures 11 to 15 a part of the inclined surface of the inner wall 95 is in contact with a part of the inclined surface of the guide portion 70 of the external connection terminal.
Regarding claims 12, 14 and 15, Tanimoto illustrates in figures 11 to 12 the part of the inclined surface of the inner wall is in contact with the part of the inclined surface of the guide portion 70 of the external connection terminal inserted fully in the insertion hole.


Response to Arguments
Applicant’s arguments with respect to Takamiya have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738